       Case 1:20-cv-07338-JMF-SLC Document 19 Filed 12/10/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    December 10, 2020

By ECF
Hon. Sarah L. Cave
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, New York 1007

        Re: Hector Gonzalez v. Comm’r of Soc. Sec., No. 1:20-07338-JMF-SLC

Dear Judge Cave:

        This Office represents the Commissioner of Social Security, Defendant in the above-
referenced action. I write respectfully request that the filing of the certified administrative
record, or if appropriate, motion to dismiss the complaint, currently due on Monday December
14, 2020, be stayed pending the outcome of Defendant’s motion to transfer venue, which was
filed earlier today. 1

       We attempted to reach Plaintiff by telephone about this request, but we were unable to
speak with him or leave a message. Thank you for your consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                              /s/ Leslie A. Ramirez-Fisher
                                     BY:     LESLIE A. RAMIREZ-FISHER
                                             Assistant U.S. Attorney
                                             Telephone: (212) 637-0378

cc: Hector Gonzalez, Plaintiff Pro Se (by regular mail).
       Application DENIED. Whether this matter is transferred to E.D.N.Y. or proceeds here,
       Defendant will have to file the CAR or a motion to dismiss, so there is no reason to delay.
       That said, in view of the pandemic, the deadline is extended to January 4, 2021. The
       Clerk of Court is directed to terminate ECF No. 17 and to mail this to Plaintiff. SO ORDERED.


                                                                 December 10, 2020
   1
      The Social Security Administration (“SSA”) has informed this Office that it has not been
able to prepare the CAR or other appropriate response to the complaint due to the ongoing delays
caused by telecommuting and other temporary workplace changes that SSA implemented in
response to the pandemic.
